JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the order of the District Court in Kwon v. Billington, 370 F.Supp.2d 177 (D.D.C. 2005) be affirmed. With regard to Kwon’s claims that the Library of Congress discriminated against her by not selecting her for the Librarian Cataloger position and that it retaliated against her by not selecting her for the Reference Librarian position, we affirm the District Court’s order of summary judgment for the reasons given in its opinion. Id. at 184-86, 187-88. With regard to Kwon’s claim that the Library retaliated against her by not selecting her for the Librarian Cataloger position, we affirm the District Court’s order of summary judgment for the reasons given in footnote six of its opinion. Id. at 187 n. 6.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P.41(b);D.C.CIR.R.41.